 



Exhibit 10.65

      Please quote our reference when replying
Our Ref: JTC(L) 3729/15A/EO   (JTC LOGO) [a33657a3365705.gif]

2 August 2007

                      JTC Corporation UNIVERSAL (FAR EAST) PTE. LTD.       The
JTC Summit BLK 1008 TOA PAYOH NORTH       8 Jurong Town Hall Road #03-09      
Singapore 609434
SINGAPORE 318996
           
 
  BY FAX & POST   contact    
 
  FAX: 62596355   centre hotline   1800 568 7000
 
           
 
      main line   (65) 6560 0056
 
           
 
      facsimile   (65) 6585 5301
 
           
Attn: Ms Janice Tay
      website   www.jtc.gov.sg

Dear Sirs,
RENEWAL OFFER OF TENANCY FOR FLATTED FACTORY KNOWN AS PRIVATE LOT A0958202 AT
BLK 1008 TOA PAYOH NORTH #02-17 SINGAPORE 318996 (“PREMISES”)

1.   We refer to your tenancy of the Premises. In accordance with our letter of
offer to you dated 19 April 2004 (“Tenancy”) and our consent on the transfer of
tenancy dated 22 December 2005, we are pleased to inform you that we are
prepared to renew the Tenancy at the Premises for a further term of 3 years
(“Term”) commencing from 16 June 2007 (“Commencement Date”) upon the same
covenants, terms and conditions as set out in the Tenancy except for the Option
for Renewal and the following:       Building Rent & Service Charge

  1.1   $10.50 per square metre per month (“Building Rent”) on the Area from the
Commencement Date, to be paid without demand and in advance without deduction on
the 1st day of each month of the year (i.e. 1st of January, February, March,
etc.).     1.2   $2.25 per square metre per month (“Service Charge”) on the Area
as charges for services rendered by us, payable by way of additional and further
rent without demand on the same date and in the same manner as the Building
Rent, subject to our revision from time to time.     1.3   For the purpose of
paragraphs 1.1 and 1.2 of this letter, “Area” means the Area stipulated in the
Tenancy.

(LOGO) [a33657a3365706.gif]   (LOGO) [a33657a3365707.gif]   (LOGO)
[a33657a3365708.gif]

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]
Security Deposit/Banker’s Guarantee
Ordinarily we would require a tenant to lodge with us a security deposit
equivalent to three (3) months’ Building Rent and Service Charge. However, as an
Off-Budget measure and as payment by GIRO has been made a condition with which
you must comply under clause 3 of this letter, you shall, at the time of your
acceptance of the Offer, be required to place with us a deposit equivalent to
one (1) month’s Building Rent and Service Charge (“Security Deposit”) as
security against any breach of the covenants, terms and conditions in the
Tenancy, as follows:

  (a)   The Security Deposit may be in the form of cash or acceptable Banker’s
Guarantee in the form attached (effective from 16 June 2007 to 15
September 2010), or such other form of security as we may in our absolute
discretion permit or accept.     (b)   The Security Deposit shall be maintained
at the same sum throughout the Term and shall be repayable to you without
interest, or returned to you for cancellation, after the termination of the Term
(by expiry or otherwise) or expiry of the Banker’s expiry of the Banker’s
Guarantee, as the case may be, subject to appropriate deductions or payment to
us for damages or other sums due under the Tenancy.     (c)   If the Service
Charge is increased or any deductions are made from the Security Deposit, you
shall immediately pay the amount of such increase or make good the deductions so
that the Security Deposit shall at all times be equal to one (1) month’s
Building Rent and Service Charge.     (d)   If at any time during the Term, your
GIRO payment is discontinued, then you shall place with us, within two (2) weeks
of the date of discontinuance of your GIRO payment, the additional sum
equivalent to two (2) months’ Building Rent and Service Charge, so that the
Security Deposit shall at all times be equal to three (3) months’ Building Rent
and Service Charge for the remaining period of the Term.     (e)   If at any
time during the Term the off-budget measure is withdrawn you shall, if required
in writing by us, also pay to us the additional sum equivalent to two
(2) months’ Building Rent and Service Charge, so that the Security Deposit shall
at all times be equal to three (3) months’ Building Rent and Service Charge for
the remaining period of the Term.

2   Please note that this offer shall lapse if we do not receive the following
by 16 August 2007:

  (a)   Duly signed letter of acceptance of this offer, in the form set out in
the Letter of Acceptance attached at Annex B. We shall stamp the Letter of
Acceptance and return the stamped letter to you;
(Please date as required in your letter of acceptance)     (b)   Payment of the
sum set out in the Payment Table attached at Annex A;

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]

3   Your due acceptance of this offer in accordance with paragraph 2 of this
letter shall, together with the offer, constitute a binding tenancy agreement.  
4   Please also note that our offer herein does not at any time prejudice or
waive any of our rights or remedies for breaches of your obligations to us. Any
waiver by us, to be effective, must be clearly and specifically stated in
writing.   5   Exclusion of Contracts [Rights of Third Parties] Act       A
person who is not a party to this offer shall have no right under the Contracts
(Rights of Third Parties) Act (Cap53B, as may be amended or revised from time to
time) to enforce any of the covenants, terms or conditions of the offer.   6  
Jurisdiction and Governing Law       This offer shall be interpreted in
accordance with the laws of Singapore and any legal proceedings, actions or
claims arising from or in connection with the offer shall be commenced in and
heard before the courts of Singapore and you agree to irrevocably submit
yourself to the exclusive jurisdiction of the courts of Singapore.   7  
Variation       Any variation, modification, amendment, deletion, addition or
otherwise of this offer shall not be enforceable unless agreed by both parties
and reduced in writing by us. No terms or representation or otherwise, whether
express or implied, shall form part of this offer other than what is contained
in this letter.   8   To guide and assist you, we enclose a Schedule of
Statutory Controls for Flatted Factory Occupants.

Yours faithfully
-s- Eddy Ong Kok Yong [a33657a3365714.gif]

              Eddy Ong Kok Yong Senior Officer (Lease Management) Flatted
Factory & Business Park Department Customer Services Group
DID
    :     68833721
HP
    :     91252919
FAX
    :     68855936
Email
    :     ongkye@jtc.gov.sg

         
ENCS
  -   Payment Table
 
      Specimen Acceptance Form
 
      Schedule of Statutory Controls (SC3) — BY POST

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a33657a3365709.gif]
ANNEX A                
OFFER OF TENANCY FOR PREMISES AT BLK 1008 TOA PAYOH NORTH #02-17 SINGAPORE
318996 - UNIVERSAL (FAR EAST) PTE LTD

                                                              5 & 7%   Site:
A0958202 (77.3 sq metres)           Amount   GST        
Rent at $10.50 per sq m per month on 77.3 sq m for period 16 June 2007 to 30
June 2007
  $ 405.83                          
 
                               
Service charge at $2.25 per sq m per month on 77.3 sq m for period 16 June 2007
to 30 June 2007
  $ 86.96     $ 492.79     $ 24.64          
 
                               
Rent at $10.50 per sq m per month on 77.3 sq m for period 1 July 2007 to 15
July 2007
  $ 405.83                          
 
                               
Service charge at $2.25 per sq m per month on 77.3 sq m for period 1 July 2007
to 15 July 2007
  $ 86.96     $ 492.79     $ 34.50          
 
                        Less:  
Amount to be deducted thru GIRO
          $ 1,044.72                  
 
                               
Deposit equivalent to 3 months’ rent and service charge (or Banker’s Guarantee)
  $ 2,956.74                          
 
                               
Less: Deposit equivalent to 2 months’ rent and service charge (Off-budget
Measure)
  $ 1,971.16     $ 985.58                  
 
                        Less:  
Deposit paid for the tenancy period from 15 Dec 2005 to 16 June 2007
          $ 985.58                  
 
                                          Balance Amount Due
          $ —                  
 
                               
Stamp Duty for Letter of Acceptance
          $ 96.00                  
 
                        Note :  
If the Letter is not returned to us within 14 days of the date of the Letter,
you will have to pay penalty on the stamp duty which is imposed by Stamp Duty
Office of IRAS.
                               
 
                                          Amount Payable
          $ 96.00          

Please note that the amount of $1,044.72 will be deducted through your GIRO
account in August 2007.
Please let us have your cheque for $96/- by 16 August 2007.

 